                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION


 YOSILA GODINEZ, et al
                            Plaintiffs,                          Case No. 20-00828-CV-W GAF
     v.


 U.S. DEPARTMENT OF HOMELAND SECURITY, et al
                      Defendants.


                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

          Pursuant to Federal Rule of Civil Procedure 56, Plaintiffs Yosila Godinez, Oscar

Velasquez Esteban and N.V.E., a minor, by his parent and next of friend Oscar Omar

Velasquez, (“Plaintiffs”) respectfully move this Court for entry of an Order granting

summary judgment for Plaintiffs on Count One (Violation of the APA— Arbitrary and

Capricious, Abuse of Discretion, Not in Accordance with Law) of Plaintiffs’ Complaint for

Declaratory and Injunctive Relief. Plaintiffs are SIJS-parolees because of USCIS’s grant of

their I-360 Petitions, and USCIS’s finding otherwise is arbitrary and capricious, an abuse of

discretion, and not in accordance with law. Plaintiffs further request that the Court order

USCIS to re-open Plaintiffs’ EAD applications and treat them as having been filed by a SIJS-

parolee and adjudicate said applications consistent with the statute and regulations. There

is no genuine issue as to any material fact, and Plaintiffs are entitled to judgment as a matter

of law.

          Plaintiffs’ Suggestions in Support of their Motion for Summary Judgment is

respectfully submitted herewith.



                                               1
           Case 4:20-cv-00828-GAF Document 22 Filed 02/18/21 Page 1 of 2
             Respectfully submitted this 18th day of February, 2021

                                         /s/Rekha Sharma-Crawford
                                         Rekha Sharma-Crawford, Bar ID: MO0018
                                         Sharma-Crawford Attorneys at Law
                                         515 Avenida Cesar E. Chavez
                                         Kansas City, MO 64108
                                         Phone 816 994 2300
                                         Fax 816 994 2310
                                         Rekha@Sharma-Crawford.com


                               CERTIFICATE OF SERVICE

       Based on the CM/ECF system, a copy of this Motion will automatically be served on:
the US Attorney’s Office to Mr. Alan Simpson, alan.simpson@usdoj.gov

             Respectfully submitted this 18th day of February, 2021


                                         /s/Rekha Sharma-Crawford
                                         Rekha Sharma-Crawford, Bar ID: MO0018
                                         Sharma-Crawford Attorneys at Law
                                         515 Avenida Cesar E. Chavez
                                         Kansas City, MO 64108
                                         Phone 816 994 2300
                                         Fax 816 994 2310
                                         Rekha@Sharma-Crawford.com




                                            2
        Case 4:20-cv-00828-GAF Document 22 Filed 02/18/21 Page 2 of 2
